Exhibit 10.3

 

Reimbursement and Indemnification Arrangement

 

On July 28, 2005, the Board of Directors of the Comstock Homebuilding
Companies, Inc. (the “Company”) agreed to reimburse any and all loss of funds
that may be incurred by Christopher Clemente, the Chairman and Chief Executive
Officer of the Company and Gregory Benson, a director, President and Chief
Operating Officer of the Company, in connection with one of the Company’s active
projects that commenced operations before the Company’s initial public offering
in December 2004.  As part of the condition for the extension of an acquisition
and development loan by the project lender, both Messrs. Clemente and Benson had
to personally guaranty the indebtedness.  The Board of Directors resolved that
as the guaranties were made in the best interest of the Company and since the
guaranties enabled the project to commence operations, the Company should
reimburse Messrs. Clemente and Benson for any and all funds paid by them in
connection with these guaranties.  Furthermore, the Company will also indemnify
Messrs. Clemente and Benson against any and all expenses, to the fullest extent
permitted by law, if either of them become a party or are threatened to be made
a party to any legal proceeding relating to these guaranties.

 

--------------------------------------------------------------------------------